Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered November 28, 2006. The order denied the motion of defendants John C. Polak and Barbara A. Polak for summary judgment dismissing the complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is granted and the complaint against defendants John C. Polak and Barbara A. Polak is dismissed.
Same memorandum as in Cook v Polak (46 AD3d 1442 [2007]). Present—Scudder, P.J., Gorski, Lunn, Fahey and Green, JJ.